As filed with the Securities and Exchange Commission on June 4, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-3802 NEUBERGER BERMAN INCOME FUNDS (Exact Name of the Registrant as Specified in Charter) 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti, Chief Executive Officer Neuberger Berman Income Funds 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Arthur Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and Addresses of agents for service) Date of fiscal year end: March 31, 2010 Date of reporting period: March 31, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Report to Shareholders Neuberger Berman Income Funds Neuberger Berman Tax-Free Money Fund Annual Report March 31, 2010 Contents THE FUND President's Letter 1 PORTFOLIO COMMENTARY/MATURITY DIVERSIFICATION 2 FUND EXPENSE INFORMATION 7 SCHEDULE OF INVESTMENTS 8 FINANCIAL STATEMENTS 15 FINANCIAL HIGHLIGHTS/PER SHARE DATA 23 Report of Independent Registered Public Accounting Firm 25 Directory 26 Trustees and Officers 27 Proxy Voting Policies and Procedures 37 Quarterly Portfolio Schedule 37 Notice to Shareholders 37 "Neuberger Berman" and the Neuberger Berman logo are registered service marks of Neuberger Berman LLC. "Neuberger Berman Management LLC" and the individual fund name in this shareholder report are either service marks or registered service marks of Neuberger Berman Management LLC. @2010 Neuberger Berman Fixed Income LLC. All rights reserved. President's Letter Dear Shareholder, I am pleased to present this annual report for Neuberger Berman Tax-Free Money Fund for the fiscal year ended March 31, 2010. The report includes portfolio manager commentary, a listing of Fund investments and audited financial statements for the reporting period. The 12-month reporting period was largely characterized by a return to more normal market conditions following the upheaval from 2008's credit crisis. Whereas investors flocked to the safety of short-term U.S. Treasuries during the crisis, risk aversion was replaced by robust risk appetite during the Fund's fiscal year. Against this backdrop, many investors rotated out of relatively secure Treasuries and into the spread sectors (non-U.S. Treasuries) as they searched for incremental returns. Neuberger Berman Tax-Free Money Fund seeks to provide liquidity and safety of principal by investing in municipal debt. Over the past 12 months, we continued to take a conservative approach for the Fund's portfolio. A key element to our investment strategy was to conduct thorough credit research and closely scrutinize the financial strength of the entities issuing municipal debt rather than relying on credit enhancement firms to protect against defaults. We believe this will continue to be an important aspect of our portfolio management discipline going forward. Thank you for your confidence in the Fund. You can be assured that we will continue to rigorously apply our investment discipline to serve you in the future. Sincerely, Robert Conti President and CEO Neuberger Berman Mutual Funds Neuberger Berman Tax-Free Money Fund Commentary Neuberger Berman Tax-Free Money Fund outperformed its benchmark, the Crane Tax Exempt Institutional Money Fund Index, for the fiscal year ended March 31, 2010. The economy generally strengthened during the 12-month reporting period. The U.S. Department of Commerce reported that fourth-quarter calendar-year 2009 gross domestic product (GDP) growth was 5.6%, a significant improvement over the 2.2% expansion during the third quarter of calendar-year 2009. With a first-quarter 2010 gain of 3.2%, GDP has now expanded three quarters in a row following four consecutive quarterly contractions. In our opinion, the improving economy was, in part, due to the federal government's stimulus program and the Federal Reserve's highly accommodative monetary policy. In other economic news, the manufacturing sector rebounded during the reporting period. According to the Institute for Supply Management's Purchasing Managers Index, manufacturing expanded eight straight months through March 2010, when the reading was its highest since July 2004. There were mixed developments in the housing market. While new home sales (by volume) fluctuated and declined late in the period, in contrast, as measured by the S&P/Case-Shiller Home Price Index, home prices rose on a year-over-year basis in February. One headwind that continued to impact the economy deep into the fiscal year was the labor market. For the first time in nearly three years, the U.S. economy produced 230,000 new jobs in March 2010 (as revised in the April report). However, the unemployment rate, which had peaked at 10.1% during the fourth quarter of calendar year 2009, was an elevated 9.7% at the end of the reporting period. As largely expected, the Federal Reserve kept the overnight Fed Funds rate at a range of zero to 0.25% during each of its meetings during the reporting period. At its meeting in April 2010, the Fed said that "economic conditions are likely to warrant exceptionally low levels of the Federal Funds rate for an extended period." Risk aversion, which had been elevated during the 2008 credit crisis, moderated as the economy improved and investors looked to generate incremental yields in the low interest rate environment. During the reporting period, the spread sectors (non-U.S. Treasury securities) outperformed equal-duration Treasuries. Against this backdrop, one-year municipals rallied, with yields falling from 0.58% on April 1, 2009 to 0.39% on March 31, 2010. Declining tax-exempt issuance, combined with increased demand from investors, further contributed to the rally. Elsewhere, yields on variable rate demand notes (VRDNs) declined from 0.48% to 0.29% during the fiscal year, the one-month U.S. Treasury yield fell from 0.17% to 0.15%, and the 90-day U.S. Treasury yield dropped from 0.21% to 0.16%. Looking ahead, continued high unemployment and the overall fragile state of the housing market lead us to believe that the Fed may keep the Federal Funds rate unchanged through 2010 and possibly until early 2011. For the Fed to take quicker action, we believe it will likely need to see a healthy rebound in employment and/or a meaningful increase in core inflation. Overall, given the potential for a reduction in stimulus funding, high unemployment and continued expectations for state and local revenue dislocation as well as real estate displacement, we believe that economic expansion is likely to be constrained moving forward. State and local governments are reporting growing budgetary imbalances as revenues are declining while expenditure requirements are becoming heavier. Those issuers with a limited degree of budgetary flexibility will be particularly challenged by such spending mandates. Turning to the Fund, we plan to continue to monitor economic data closely and adjust the portfolio as we believe necessary. Given the near-term pressures on municipal credit quality, we anticipate maintaining a conservative approach, thoroughly analyzing the underlying issuers in seeking to ensure that they are of the highest quality and have the ability to make timely payments of principal and interest. From a sector perspective, we expect to continue emphasizing VRDNs for the portfolio. 2 Performance and Yield Information For the fiscal year ended March 31, 2010, the Fund returned 0.28%, compared to the Crane Tax Exempt Institutional Money Fund Index's return of 0.21%.1 The Fund closed the reporting period with a 0.11% seven-day current yield and a 0.11% seven-day effective yield, as well as a 0.17% seven-day tax-equivalent current yield and a 0.17% tax-equivalent effective yield.2,3 These figures more closely reflect current earnings than the one-year figures. The Fund's weighted average maturity increased from 11.8 days on March 31, 2009 to 14.7 days on March 31, 2010. Sincerely, William J. Furrer and Kristian J. Lind Portfolio Co-Managers Current and effective yield more closely reflect current earnings than does total return. Performance data quoted represent past performance, which is no guarantee of future results. The investment return on an investment in a money market fund will fluctuate. Current performance may be lower or higher than the performance data quoted. For performance data current to the prior business day on which the New York Stock Exchange was open, visit www.nb.com/performance. The composition, industries and holdings of the Fund are subject to change. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. 3 Neuberger Berman Tax-Free Money Fund TICKER SYMBOL Reserve Class NTFXX MATURITY DIVERSIFICATION (% by Maturity) 1 – 7 Days % 8 – 30 Days 31 – 90 Days 91 – 180 Days 181+ Days 4 Endnotes 1 Neuberger Berman Management LLC ("Management") has voluntarily agreed to forgo current payment of fees and/or reimburse certain expenses of the Reserve Class of the Fund through 8/31/2012, so that the total annual operating expenses of that class are limited to 0.23% of average daily net assets. This undertaking applies to the Fund's direct expenses and does not cover interest, taxes, brokerage commissions, acquired fund fees and extraordinary expenses, if any; consequently, net expenses may exceed the contractual expense limitation. Management contractually agreed to forgo current payment of fees and/or reimburse the Fund so that the investment management fee is limited to the rate of 0.08% of the Fund's average daily net assets through 3/31/2012. The Fund has agreed that the Reserve Class will repay Management for fees and expenses forgone or reimbursed for that class provided that repayment does not cause the Fund's investment management fee to exceed 0.08% of its average daily net assets. Any such repayment must be made within three years after the year in which Management incurred the expense. Prior to February 19, 2009, Management voluntarily reimbursed and/or waived certain expenses of the Reserve Class of the Fund so that the total annual operating expenses of that class of the Fund were limited to 0.20% of average daily net assets. For the year ended March 31, 2010, absent such foregone fees and/or expense reimbursements, the performance of the Fund's Reserve Class would have been lower. 2 "Current yield" of a money market fund refers to the income generated by an investment in a fund over a recent 7-day period. This income is then "annualized." The "effective yield" is calculated similarly but, when annualized, the income earned by an investment in the fund is assumed to be reinvested. The "effective yield" will be slightly higher than the "current yield" because of the compounding effect of this assumed reinvestment. Yields of a money market fund will fluctuate and past performance is not a guarantee of future results. 3
